DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the AIA  first to file provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
Application Status
This office action is in response to the claims filed 5/28/2020.
Claims 1-16 are currently pending. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The 6 IDS documents have been considered. See the attached PTO 1449 forms. 
Claim Interpretations
The terms “anodic” and “cathodic” are being interpreted in view of the teachings of the disclosure. For example, the disclosure refers to the anodic metal coating as “magnesium, magnesium alloys, zinc, zinc alloys, or combinations thereof” ([0031]), and metals having a cathodic potential as “titanium, titanium alloys, combinations thereof, and the like”([0030]). Thus, any coatings comprising “magnesium, magnesium alloys, zinc, zinc alloys, or combinations thereof” are considered to qualify as anodic, and “titanium, titanium alloys, combinations thereof, and the like” are considered to qualify as “metals having a cathodic potential”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Vendely et al. US 2017/0055981 in view of Hart et al. US 2005/0165444.
Regarding claim 1: 
Vendely teaches a surgical stapling device, comprising: an end effector (40) including an anvil jaw member (60) and a staple cartridge jaw member (50) coupled to one another, the anvil jaw member and the staple cartridge jaw member being relatively movable such that the end effector is movable between an open position (FIG. 2) and a clamped position (FIG. 1); a metal coating having an anodic potential on the anvil jaw member ([0801], magnesium stearate); a staple cartridge (70) having staple pockets (74) in the staple cartridge jaw member; and staples (90) in the staple pockets of the staple cartridge ([0249]).
Vendely does not expressly disclose the staples formed of a metal having a cathodic potential. 
Hart, however, discloses “Several procedures have evolved which use devices that provide both cutting and fixation in a single instrument. The most common of these devices comprises a surgical stapler that places two rows of titanium surgical staples and subsequently cuts the tissue between the rows.” ([0006]).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to modify the device of Vendely, by having the staples formed of a metal having a cathodic potential, such as titanium, since this is the most common practice in surgical stapling procedures, as discussed by Hart, and because titanium is well-known for its biocompatibility.
Regarding claim 2: 
The combination of Vendely and Hart teaches the surgical stapling device of claim 1, as discussed above, wherein the metal coating is formed of magnesium, magnesium alloys or combinations thereof (Vendely, [0801]). 
Regarding claim 3: 
The combination of Vendely and Hart teaches the surgical stapling device of claim 1, as discussed above, wherein the staples are formed of titanium (Hart, [0006]). 
Regarding claim 4: 
The combination of Vendely and Hart teaches the surgical stapling device of claim 1, as discussed above, further comprising a second metal coating having an anodic potential on at least a portion of a surface of the staple pockets of the staple cartridge (Vendely, [0801] describes both the anvil and cartridge may include the coating). 
Regarding claim 5: 
The combination of Vendely and Hart teaches the surgical stapling device of claim 4, as discussed above, wherein the second metal coating is formed of magnesium, magnesium alloys, or combinations thereof (Vendely, [0801]).
Regarding claim 6: 
The combination of Vendely and Hart teaches a method for treating tissue comprising stapling tissue with the surgical stapling device of claim 1 (Vendely, see FIG. 6). 
Regarding claims 7-16: 
As discussed in the rejections of claims 1-6 above, the combination of Vendely and Hart teaches all of the limitations recited in claims 7-16.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIUSH SEIF whose telephone number is (408) 918-7542.  The examiner can normally be reached on Monday-Friday 9:30 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DARIUSH SEIF/Primary Examiner, Art Unit 3731